Citation Nr: 0016060	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-17 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, described as spondylolisthesis with neural arch 
defect, currently rated as 20 percent disabling.

2.  Entitlement to restoration of a 10 percent rating for the 
period from August 1, 1992 to September 16, 1997, for a 
postoperative (PO) lumbar scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from October 1965 to 
September 1967.  

This appeal is before the Board of Veterans' Appeals (the 
Board) as a result of rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Columbia, South 
Carolina.

The Board remanded this case in November 1997 for additional 
development.  Subsequently, the RO denied an increased rating 
for a low back disability; and increased the rating for a PO 
lumbar scar to 10 percent effective September 16, 1997.  In 
addition, separate noncompensable ratings were established 
for bowel and bladder dysfunctions as secondary to the 
service connected low back disorder.  The case is now ready 
for appellate review on the issues listed on the title page.

The Board notes that, the RO, in a December 1991 rating 
action, proposed a reduction in the PO lumbar scar evaluation 
from 10 percent to noncompensable. A rating action in April 
1992 implemented the proposed reduction, making it effective 
as of August 1, 1992.  As the RO granted an increased rating 
to 10 percent effective from September 16, 1997; and, the 
veteran's representative in his presentation indicated that 
the veteran is satisfied with this action, the issue on 
appeal had been characterized as a claim for restoration of a 
10 percent rating for the period of the noncompensable 
rating.  As such, the propriety of the April 1992 reduction 
action must also be considered. See Peyton v. Derwinski, 1 
Vet.App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet.App. 
277, 279-80 (1992).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant's low back disorder is manifested by 
subjective complaints of constant low back pain with 
occasional radiation into the lower extremities.

3.  Current objective findings of the appellant's back 
disability include a range of motion (ROM) of forward flexion 
to 85 degrees; extension to 10 degrees; lateral bending to 35 
degrees, bilaterally; and, rotation to 25 degrees, 
bilaterally, and essentially normal musculature and strength.  

4.  There was no objective clinical evidence of acute 
distress; ankylosis; postural abnormalities; fixed 
deformities, or focal neurological involvement.  Appellant 
moved easily without overt evidence of pain, and with a 
normal gait, and no evidence of discomfort. There was no 
evidence of paravertebral spinal muscle spasms, or muscle 
atrophy.  Neither severe lumbosacral strain; severe 
limitation of low back motion; nor, severe intervertebral 
disc syndrome has been demonstrated.

5.  In a rating action dated in December 1991, the RO 
proposed to reduce the 10 percent evaluation assigned for 
service-connected PO lumbar scar to zero percent.

6. In April 1992, at least 60 days after notifying the 
veteran of the proposed reduction and affording him 
opportunity to present additional evidence and argument, the 
RO reduced the assigned evaluation to zero percent.

7.  At the time of the reduction in rating in April 1992, 
improvement in the veteran's service-connected PO lumbar scar 
was demonstrated through two VA examinations which found the 
scar to be well healed, nonadherent, and nontender.

8.  Tender and painful scarring of the low back was not 
objectively demonstrated prior to September 17, 1997.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back disorder, described as spondylolisthesis with 
neural arch defect, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC) 5003, 5289, 5292, 5293, 5295 (1999).

2. The criteria for restoration of a 10 percent rating for PO 
scar from August 1, 1992 to September 16, 1997 have not been 
met. 38 U.S.C.A. §§ 1155, 5107, 5112(b)  (West 1991); 38 
C.F.R. §§ 3.105(e), 4.118, DC 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) by virtue of her statement that she has suffered an 
increase in her disabilities.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  
  
Further, the VA General Counsel issued a precedent opinion 
(VAOPGCPREC 23-97) holding that a claimant who had arthritis 
and instability of the knee may be rated separately under DCs 
5010 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 



I. Increased rating for a back disorder.

The RO has analogously rated the appellant's lower back 
disorder, under the VA's Schedule for Rating Disabilities, DC 
5295, Lumbosacral strain.  The Board will also consider DCs 
5003, 5289, 5292, and 5293 for arthritis, lumbar ankylosis, 
limitation of motion, lumbar spine, and intervertebral disc 
syndrome.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  It is 
noted that all ratings consider limitation of motion in 
determining the evaluation to be assigned.  As such, a 
separate rating under the provisions for rating arthritis is 
not indicated, as it would violate the provisions of the 
aforementioned GC opinion, and 38 C.F.R. § 4.14.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1999).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1999).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1999).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).  

Historically, the veteran reportedly sustained a back injury 
prior to service, and also had some congenital or 
developmental back conditions.  During service she was 
treated on several occasions for back pain, spondylosis and 
spondylolisthesis.  She also reported injuring her back on 
several occasions during service. 

By rating decision in November 1971, service connection was 
granted for spondylolisthesis with neural arch defect, 
bilateral, and a 10 percent rating was assigned. 

The veteran was hospitalized in December 1979 to January 1980 
at a Regional 
Naval Medical Center, and underwent a laminectomy of L4-L5, 
and L5-S1, and
fusion of the L5-S1 vertebra.
 
In a VA examination in May 1980, the veteran wore no 
appliances.  She had a somewhat slowed reciprocal gait with 
guarding of her back, particularly when getting on and off 
of the examination table. The examiner noted no lumbar list 
on forward bending.  She could forward bend to 15 inches 
from the floor; backward flex to 20 degrees; lateral flex 
and rotate to 30 degrees, bilaterally.  She could do a full 
squat, and heel and toe walk.  There was a well healed 11 
cm. mid line lower lumbar region scar.  The diagnosis was 
postoperative herniated nucleus pulposus (HNP), lumbar with 
fusion.

A rating decision in May 1980, awarded a temporary 100 
percent rating, under paragraph 30, effective from December 
17, 1979 until March 1, 1980.  Afterwards, a permanent 
increased rating to 20 percent became effective, and has 
remained to the present time, except for another period of 
hospitalization.

In an August 1981 VA examination, the veteran reported only 
partial relief from her surgery.  She still had some pain in 
the lower back with acute exacerbations; some tenderness over 
the scar; and, occasional pain and numbness in the right 
lower extremity.  

The examiner noted that the veteran walked without a limp; 
stood erect; moderately guarded her back; had no abnormal 
curvature of the spine; and her hips were level.  There was a 
5 inch PO lumbosacral scar, nonadherent but quite tender; 
and, tender deep but slightly to the right of the scar.  ROM 
was; forward bending to 90 degrees; backward bending to 20 
degrees; lateral bending to 25 degrees, bilaterally; and, 
rotation to 30 degrees, bilaterally.  On forward bending her 
fingertips reach to 4 inches of the floor, and straight leg 
raising was to 70 degrees, bilaterally.  The lower extremity 
lengths were equal, with no atrophy of thigh or calves.  
There was no deformity or restrictions of any upper or lower 
extremities.  Knee and ankle jerks were present and equal, 
with no lower extremity sensory deprivations noted.  The 
diagnoses were; PO, residuals, lumbar disc disease, including 
spine fusion; history of right sciatic involvement; tender PO 
scar; and, osteoarthritis, lumbar spine.

Subsequently by a rating decision in  September 1981, while 
an increased rating for the low back disorder was denied, a 
separate 10 percent rating was established for a tender PO 
lumbar scar.

In February 1987, a VA examiner noted a well healed, 
nontender, and nonadherent 3-inch scar over the lumbosacral 
region.  There was minimal paravertebral spasm.  The veteran 
could bend anteriorly to approximately 70 degrees without 
pain; extend to neutral with exacerbation of pain; and, 
lateral bend to 45 degrees with minimal onset of pain.  There 
was diminished sensation, right foot, lateral aspect.  The 
diagnosis was SP, bilateral L5-S1 spinal fusion with apparent 
right S1 nerve root involvement.

In a hearing at the RO in April 1987, and a subsequent 
hearing in October 1987, before the Board in Washington, D.C.  
The veteran, in essence, testified to low back pain radiating 
into her right hip which sometimes burned, but right now only 
ached.  She could stand approximately 30 to 45 minutes before 
she had to sit or lay down due to pain, but could sit in a 
straight back chair from 45 minutes to an hour.  She could 
walk a mile at a fast clip comfortably, but could not walk 
far at a slow pace.  She was treated at a VA pain clinic in 
1984, and wore a back brace, and used a TENS unit in the 
past.  She also received treatment from a chiropractor.  

In subsequent hearings before a hearing officer at the RO in 
December 1988, and before the Board in Washington, D.C. in 
August 1990, the veteran offered testimony similar to her 
previous hearings.  

A Board decision in October 1990, confirmed the 20 percent 
rating for the low back disorder.

In a May 1991 VA examination, the veteran gave a history 
consistent with her medical records and past VA examinations. 
She noted she had resolution of her right leg instability and 
weakness, however, she continued to have significant back 
pain, as well as right lower extremity pain over the lateral 
aspect of her thigh, calf, and ankle.  She desired to go back 
to work but with any changes in barometric pressure, she had 
significant pain in her fusion mass as well as swelling in 
the lower back which prevented her from performing any 
activities.  

The examiner noted the veteran was a healthy appearing female 
in no acute distress.  The back was supple with some loss of 
the usual lumbar lordosis at the lumbosacral junction.  While 
there was tenderness to palpation over the right sacrum, the 
surgical scar was not tender to palpation.  ROM was forward 
flexion to 65 degrees; extension to 5 degrees; lateral 
bending to 20 degrees.  DTRS were 1/5 in the knee jerk and 
1+/5 in the ankle jerk, and equal and symmetrical.  
Sensibility revealed subjectively diminished sensibility over 
the lateral aspect of the thigh and calf with normal 
sensibility over the foot and sole of the foot.  X-rays of 
the lumbosacral spine were obtained and ruled out 
degenerative changes above the fusion mass at L5-S1.  The 
diagnoses was SP, HNP, L5-S1 with continued radicular 
symptomatology; SP lumbar interspinous vertebral body fusion 
with continued PO fusion mass; nontender lumbar scar; and, no 
degenerative changes on x-ray above the level of fusion mass.

In October 1991, a VA examiner noted ROM to be flexion to 74 
degrees; hyperextension to 10 degrees; and normal, lateral 
bending.  No muscle spasms of the back musculature were 
noted.  Appellant had slight pain to touch on the right of 
the scar, but the scar was not tender to palpation.  Normal 
dorsal lordosis was noted, without evidence of scoliosis.  

While appellant was hospitalized at the VAMC from February to 
March 1992 for pain management and rehabilitation, an MRI 
revealed a complete L5 laminectomy; severe degenerative L5-S1 
disc disease, with no evidence of any HNP, or spinal 
stenosis.  During her stay her pain decreased from 85 to 50 
on a scale of 0 to 100, and was at a level of tolerance.  She 
was provided home exercise programs and equipment.  

A rating decision in April 1992 awarded a temporary 100 
percent rating under paragraph 29, from February 11, 1992 
until April 1, 1992, at which time the rating returned to 20 
percent.  

The veteran was afforded a hearing at the RO in January 1993 
in which she testified, in essence, that she underwent an 
epidural block in November 1991 at the VA Hospital in Tampa.  
She also underwent surgery to repair bowel and bladder 
problems which were due to her spinal fusion.  Failed back 
syndrome was also diagnosed during that hospital stay.  She 
further testified that a minimal amount of atrophy was 
identified in her legs by a doctor.  She also reported that 
she seemed to drag her right leg, and had to wear a type of 
support shoe.  

In a July 1993 VA examination, the examiner noted no postural 
abnormalities; fixed deformity; or, back spasms.  There was 
no objective evidence of pain on motion, other than 
tenderness on pressure over the lower back; pain on each side 
of the sacrococcygeal area; and, gluteal muscles bilaterally.  
ROM was forward flexion to  90 degrees; extension backwards 
was not feasible due to pain; lateral bending to 40 degrees, 
with pain on the left, but not on the right; rotation was to 
35 degrees with pain on the left, and not on the right.  The 
examiner noted that the December 1992 MRI of the lumbosacral 
spine revealed degenerative disc changes, but no disc disease 
or pathology was shown at that time.  The diagnoses were; 
degenerative arthritis of the spine; DDD, L5-S1 by history; 
history of interlinear laminectomy, L4-L5, right medial 
facetectomy and foraminotomy, L4-L5, right, diskectomy L4 to 
L5, right.

In December 1993, a VA neurological examiner noted that upper 
and lower extremities motor testing was 5/5, without 
alterations in tone, fasciculations, or atrophy, except for 
the right iliopsoas, which was 5-/5.  Sensory testing was 
intact to pinprick, vibration, and proprioception throughout.  
Cerebellar testing was intact with gait unassisted with no 
limp; finger to nose was intact; and, rapid alternating 
movements were normal.  Musculoskeletal examination revealed 
negative straight leg raising to 90 degrees; no pain on 
spinal palpation; and, no paraspinal muscle spasms.  Lumbar 
rotation was 4 to 5 degrees bilaterally.

The examiner noted that the veteran currently had a radicular 
type pain on occasion which was referred to the S1 
distribution in the right leg; and, minimal L4 weakness on 
the right.  She had no evidence of myelopathy, or peripheral 
nerve damage.

The case was remanded by the Board in November 1997 for 
additional development including the consideration of medical 
evidence received at the Board without a waiver of 
consideration by the RO.  In addition orthopedic and 
neurological examinations were requested.

In a January 1998 VA examination, the examiner reviewed the 
claims file, and medical history.  He also noted several 
current medications including Elavil, Ultram, Athenol, Lopid, 
Premarin, Darvocet, hydrocodone, Valium, and methadone.  She 
underwent her initial spinal surgery in 1979 for a L5-S1 
fusion; in 1992 she underwent a disc excision at L4-L5 level.  
Multiple advanced diagnostic studies were performed such as 
MRI, CTs, and myelograms. She has been treated with epidural 
steroids; and other aggressive management such as TENS units, 
etc.  Her main problems currently were; a patch of numbness 
on the right para-incision region, dorsal aspect, lower back; 
occasional paresthesias down the L4 dermatome, right; and, 
persistent low back pain.  She reported that prolonged 
sitting, standing, or even lying down aggravated her low back 
pain.  She seemed to be able to do most of her own shopping, 
dressing, and personal care.  

The examiner noted a negative straight leg raise, 
bilaterally.  Sensation to light touch was intact in both 
lower extremities.  There was subjective diffuse sensory 
changes in the right lower extremity.  Motor strength tests 
revealed symmetric 5/5 strength.  There were downgoing toes 
with Babinski and no evidence of clonus.  She moved easily 
from the supine to seated and seated to standing position 
without overt evidence of pain.  She also ambulated with a 
normal heel toe gait and no evidence of discomfort.  She did 
not wear a brace or use any ambulatory aides ROM was forward 
flexion to 85 degrees; extension to 10 degrees; lateral 
bending to 35 degrees, bilaterally; and, rotation to 25 
degrees, bilaterally. There was no evidence of paravertebral 
spinal muscle spasms, nor was there any bony tenderness to 
palpations.  She did exhibit a slight list to the left, and 
had a positive Trendelenburg test on the left.  She had a 13 
cm. surgical scar at the lower midline of her back.  There 
was an area of decreased sensation at the right inferior 
region, but no evidence of hypersensitivity.  The impression 
was chronic lumbar pain, more so than leg pain with no focal 
neurological findings at present. 

A rating decision in July 1999 granted service connection for 
bladder dysfunction and bowel dysfunction as secondary to the 
service connected lower back disorder, and assigned separate 
noncompensable ratings to each one.

Additional medical evidence in the file, includes duplicative 
and voluminous VA,
private, and service medical records, and statements 
indicating treatment,
diagnoses, and surgery for the veteran's lower back 
disability, as well as numerous
other unrelated disorders.
 
The file also includes numerous lay statements from friends 
and relatives of the
veteran.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 20 percent rating 
for a lumbar spine disability is warranted.  

The current 20 percent rating contemplates limitations 
analogous to lumbosacral strain with muscle spasms on extreme 
forward bending, loss of lateral spine motion or unilateral 
muscle spasm in standing position (DC 5295).  While there is 
some limitation of motion, a separate rating for limitation 
of motion is prohibited: "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Moreover, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, the veteran demonstrated nearly normal 
range of motion in the spine.  Moreover, there was no 
evidence by physical examination, CT scan, or MRI of postural 
abnormalities(other than a slight list to the left), or fixed 
deformities.  Because the evidence does not show ankylosis of 
the lumbar spine, there is no basis under DC 5289 for an 
increased rating.  

The appellant does not exhibit any symptoms of more than mild 
intervertebral disc syndrome, and therefore there is no basis 
for an increased rating under DC 5293.  There is no evidence 
of neurological changes or muscle spasm, needed to obtain a 
higher rating under this code.

The veteran is currently rated under DC 5295, analogous to a 
lumbosacral strain. There is no current evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending (as noted above, recent range of motion 
testing was fairly normal), or more than slight loss of 
lateral motion. A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position. The record establishes that the 
veteran has reported back pain; but several VA examinations 
have failed to establish any muscle spasms on extreme forward 
bending, or otherwise.  However, taken together the evidence 
of record establishes that the veteran's clinical disability 
approximates the criteria for a 20 percent rating under DC 
5295, but no more.

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5292.  While DC 
5292, provides a 20 percent evaluation for moderate 
limitation of motion, the most recent VA examination report 
indicates that the veteran had forward flexion to 85 degrees, 
and extension to 10 degrees.  It is generally known that 
normal back motion, in forward flexion, where one does not 
have a back disorder is to about a right angle, or around 90 
degrees.  Because the veteran is currently able to perform 
forward flexion to 85 degrees and the earlier limitation of 
motion appears moderate, the Board concludes that only slight 
to moderate limitation of motion of the lumbar spine is 
currently shown, and there is no basis for a higher rating 
under DC 5292.  

Taken together, the complaints of recurring pain; limitation 
of motion; and some loss of lateral spine motion, in a 
standing position, more nearly approximates a 20 percent 
rating under DC 5295. As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates a lumbar strain with no 
muscle spasms on extreme forward bending, and loss of lateral 
spine motion, in the standing position, warranting assignment 
of a 20 percent rating. 

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 20 percent under DCs 5289, 5292, or 5293.  The most 
recent VA examination report specifically notes that the 
veteran seemed to be able to do most of her own shopping, 
dressing, and personal care.  She moved easily from the 
supine to seated and seated to standing position without 
overt evidence of pain.  She also ambulated with a normal 
heel toe gait and no evidence of discomfort.  She did not 
wear a brace or use any ambulatory aides.  There was no 
evidence of paravertebral spinal muscle spasms, nor was there 
any bony tenderness to palpations.  The impression was 
chronic lumbar pain with no focal neurological findings at 
present. 

The Board has considered the veteran's written statements, 
sworn testimony, and the many lay statements submitted on her 
behalf by friends and relatives that her back disability is 
worse than currently evaluated.  Although her statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, or date of onset.  Neither 
are her statements, or the lay statements probative evidence 
as to the issue of medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992) (quoting Espiritu v. 
Derwinski).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.
The appellant and her comrade are not medically trained 
professionals and their opinions are of limited probative 
value on issues of medical diagnoses and etiology.  Id.  
Finally, while it is asserted that the appellant is 
unemployable due to the back pathology, for the reasons set 
forth above, and as physical findings supporting those 
conclusions have not been set forth, a higher rating is not 
for assignment.  Further, there is no evidence of such 
unusual findings as to warrant application of the regular 
schedular provisions impractical.


II. Restoration of a 10 Percent Rating for PO scar from 
August 1992 to September 1967.

Initially, the Board notes that by rating action in January 
1998, the rating was increased to 10 percent effective from 
September 16, 1997.  This is the date of a private medical 
treatment record which noted, "exquisite tenderness in the 
healed laminectomy scar."  The veteran's service 
representative indicated satisfaction with this increased 
rating as previously noted in the introduction.  Hence, the 
issue on appeal is entitlement to restoration of a 10 percent 
rating for the period from August 1, 1992 to September 16, 
1997.

The RO has rated the appellant's PO scar lumbar back, under 
the VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.118, 
DC 7804, Scars, superficial, tender and painful on objective 
demonstration, which warrants a 10 percent evaluation upon 
demonstration.  This is the only rating available for this 
scar disorder.  Repeated ulceration or limitation of function 
have not been alleged.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e). Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level. The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice. If additional 
evidence is not received within the 60 day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the veteran expires. 38 C.F.R. § 3.105(e),(h).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level. If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued. 38 
U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344. According to this regulation, a reduction 
in a rating that has "stabilized" for five years or more, may 
not be reduced on the basis of only one examination, unless 
all the evidence of record clearly shows that a sustained 
improvement has occurred. The Court, in Lehman v. Derwinski, 
1 Vet. App. 339 (1991), held that this five-year period is 
merely a guideline, and that the entire clinical record must 
be reviewed in order to determine whether, in fact, the 
disorder in issue has actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments 
were authorized or continued..." This regulation further 
states that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations reflecting the 
results of bed rest." Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "...whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life." 38 C.F.R. § 3.344. The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve. 38 C.F.R. § 3.344(c).

In this case, service connection was established in September 
1982 for PO lumbar scar, and rated as 10 percent disabling 
from April 1, 1980.  The RO proposed, in December 1991, to 
reduce the schedular rating from 10 percent to 0 percent.  
The appellant was notified of this proposed reduction; he was 
also notified that he had 30 days to request a hearing and 60 
days to submit additional evidence.  In April 1992, the RO 
reduced the disability evaluation from 10 percent to 0 
percent, to take effect on August 1, 1992. The appellant was 
notified of this reduction by letter dated May 1992.  
Accordingly, making the reduction effective from August 1, 
1992, was proper under the regulation.

This reduction was based on the medical information contained 
in the aforementioned May 1991, and October 1991 VA 
examinations which indicated the veteran's PO lumbar scar was 
well healed, nonadherent, and nontender.  The Board also 
notes that the evidence at that time also contained the 
previously discussed February 1987 VA examination noting the 
same medical evidence.  This evidence is comparable the 
amount and type of evidence considered in the September 1981 
rating decision which granted the 10 percent evaluation and 
therefore the provisions of 38 C.F.R. § 3.344 have been 
satisfied.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly. The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

The evidence of record establishes that the appellant's PO 
lumbar scar disability did not approximate the criteria for 
the 10 evaluation under Diagnostic Code 7804, at the time of 
the reduction.  Specifically, a 10 percent evaluation 
requires a finding of a superficial, tender and painful scar. 
In this case, three VA examinations revealed the scar to be 
nontender.    

Therefore, it is the conclusion of the Board that the 
objective findings do not more nearly approximate those for a 
10 percent rating, and accordingly the noncompensable rating 
was proper. 38 C.F.R. § 4.7. Thus, in light of the absence of 
objective clinical evidence of tenderness and pain of the PO 
lumbar scar during the  period from August 1992 until 
September 1997, required under DC 7804 for a 10 percent 
rating, it is the decision of the Board that restoration of a 
10 percent rating for the appellant's PO lumbar scar from 
August 1, 1992 to September 16, 1997 is not warranted.

In sum, the RO had properly reduced the rating from 10 
percent to 0 percent, based on demonstrated material 
improvement under the ordinary conditions of life. The 
noncompensable rating for the PO lumbar scar at that time was 
proper, based on the clinical evidence demonstrating no 
evidence of a superficial, tender or painful scar, after two 
VA examinations. The preponderance of the evidence is against 
restoration of a 10 percent rating from August 1, 1992 to 
September 16, 1997. Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for a low back disorder, described as spondylolisthesis with 
neural arch defect is denied.

Entitlement to restoration of a 10 percent rating, from 
August 1, 1992 to September 16, 1997, for  PO lumbar scar is 
denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

